Exhibit 10.5

Counterpart No.2 Of 3 Original Executed Counterparts.

Counterpart Of The Tenant

STATE OF GEORGIA;

COUNTY OF CLARKE:

RENTAL AGREEMENT

THIS RENTAL AGREEMENT (hereinafter referred to as “Agreement”), is made and
entered into as of this 1st day of July, 2011, (hereinafter referred to as the
“Effective Date”), by and between the BOARD OF REGENTS OF THE UNIVERSITY SYSTEM
OF GEORGIA, (hereinafter referred to as “Landlord”), whose address for purposes
of this Agreement is 270 Washington Street, Atlanta, Georgia 30334, and Synageva
BioPharma Corp., (hereinafter referred to as “Tenant”), whose address for
purposes of this Agreement is 111 Riverbend Road, Athens, GA 30605 for the use
of certain property located upon the campus of The University of Georgia, a unit
of the University System of Georgia (hereinafter referred to as “Institution”).

W I T N E S S E T H:

1. PREMISES

1.1. For and in consideration of the rental, terms, provisions and conditions
hereinafter set forth to be kept and performed by Tenant, Landlord hereby rents
unto Tenant, and Tenant hereby takes and hires from Landlord, upon the terms,
provisions, and conditions hereinafter set forth, the following described real
property (hereinafter referred to as “Premises”).

Certain space on the campus of the Institution containing approximately square
feet located in a structure known as Building # 2438 and more particularly
described in Exhibit “A”; attached hereto and incorporated by reference herein.

together with all the improvements, tenements and appurtenances thereunto
belonging or in any wise appertaining, including the right of ingress and egress
thereto and therefrom at all times, upon the terms and conditions herein Stated
in the building known as Georgia BioBusiness/ Center for Applied Genetic
Technologies on The University of Georgia campus, Athens, Georgia. Tenant shall
have reasonable access to restrooms, Conference rooms, and leading dock
facilities on the first-come, first serve basis. [Administrative obligations of
the Tenant and Landlord will be performed by The University of Georgia.]



--------------------------------------------------------------------------------

2. USE OF PREMISES

2.1. Tenant shall use the Premises Solely for office and laboratory purposes and
similar business activities. Tenant must obtain the prior written approval of
Landlord for any other use of the Premises. At Tenant’s own expense, Tenant
shall promptly comply with all building codes and other requirements of
University of Georgia policies and procedures and of any local, state or federal
law or regulation required by Tenant’s occupancy of the Premises.

2.2. Tenant shall not (i) use the Premises for any illegal purpose, nor for any
purpose that is injurious to the health, safety, and welfare of the public or
that may jeopardize Tenant’s insurance coverage of the Premises; or (ii) commit,
or suffer to be committed, any waste in or on the Premises; or (iii) create or
permit any nuisance in or on the Premises. Tenant hereby covenants to Landlord
that no hazardous substances, as defined by any federal, state, or local law,
will be used or generated on the Premises without prior written notice to
Landlord and without strict compliance with all local, state, and federal,
state, or local law, will be used or generated on the Premises without prior
written notice to Landlord and without strict compliance with University
policies and procedures and all local, state, and federal laws and regulations
regarding the same.

2.3. Tenant accepts the demised premises in their present condition and as
suited for the use intended by Tenant. Tenant shall, throughout the initial term
of this rental agreement and all renewals thereof, at its expense maintain the
premises in good order and repair in accordance with paragraphs 10.1 through
10.4 of this agreement.

2.4. This Rental Agreement does not provide for Tenant’s use of Landlord’s
equipment. Any use by Tenant of Landlord’s equipment will be the subject of a
separate Agreement and may be subject to use fees established by Landlord.

3. RENTAL TERM

3.1. The term of this Agreement shall be one (1) Years, commencing on July 1,
2011 and terminating on June 30, 2012, unless sooner terminated as hereinafter
provided in paragraphs 15 and 20, or renewed as hereinafter provided in
paragraph 5.

3.2. Notwithstanding the foregoing, it is mutually agreed that Tenant may
terminate this Rental Agreement by giving written notice of termination to
Landlord, which termination shall become effective not less than 30 days after
receipt of such notice. Upon such termination by Tenant, Tenant will at once
surrender possession of the Premises to Landlord, and remove all of Tenant’s
effects therefrom.

4. RENTAL

4.1. For and as rental for the Premises, Tenant agrees to pay Landlord, on or
before the first day of each month of the Term of this Agreement, a monthly
rental of fifteen thousand eight hundred twenty-six dollars and fifty-six cents
($15,826.56) per month, plus any Additional Rent required by this Agreement, and
to keep and perform each and every provision of this Agreement required to be
kept and performed by Tenant, each of which shall constitute rental for the
Premises.

 

-2-



--------------------------------------------------------------------------------

$16.380 per square foot for 10,540.5 square feet of office and lab space per
year:

   $ 172,653.39   

Ten percent (10%) Common Area Maintenance per year:

   $ 17,265.34   

Total per year:

   $ 189,918.73   

Total Per Month

   $ 15,826.56   

4.2. Landlord agrees to provide adequate furniture for the subject premises and
reserves the right, in its sole discretion, to determine what is adequate.

4.3. Tenant shall pay to Landlord promptly all rent, and all other charges as
provided by this Agreement, as the same become due and payable without offset,
deduction, notice or demand. If such sums are not paid within five (5) days of
the due date of such sum, Tenant shall pay to Landlord, as additional rent, a
late charge equal to ten per cent of such overdue sum. If any check delivered by
Tenant to Landlord is dishonored, Tenant shall pay to Landlord a charge equal to
the maximum amount lawfully charged for dishonored checks. Any payment made by a
dishonored check shall be deemed to be late. Returned checks may not be redeemed
by a personal check, but mist be redeemed by cash, cashier’s check, certified
check or money order. All charges under this section 4.3 shall be deemed to
constitute additional rent due and payable upon notice from Landlord to Tenant,
and Landlord shall have all the rights and remedies with respect thereto as
Landlord has for the nonpayment of rent.

4.4. Rent will be collected by and checks shall be made payable to the Research
Foundation, Inc. and shall be paid at the Office of the Vice President for
Research, the University of Georgia, Room 609, Boyd Graduate Studies Building,
Athens, Georgia 30602-7411. The University of Georgia Research Foundation, Inc.
will hold rental payments in an account to be used ill accordance with the
Management Contract between the Board of Regents and the University of Georgia
Research Foundation, Inc. effective the 1st day of March, 2002.

5. OPTION TO RENEW

Landlord may offer Tenant an option to renew the term of this Agreement at the
expiration of its term for up to (2) consecutive Terms (as set forth in Article
3 above), one year terms, provided Tenant (i) is not in default on or otherwise
has not breached any term of this Agreement, (ii) accordingly has kept, observed
and performed throughout the term of the Agreement, including any renewal term,
every covenant, agreement, provision, stipulation, term, and condition of this
Agreement, and (iii) has provided to Landlord written notice of Tenant’s
acceptance of such option to renew at least sixty ((60) days prior to the
expiration of the then current Term. During such renewal terms, Tenant agrees to
pay the following rental: a rental rate to be determined by calculating the
market rate for comparable space at the time of renewal less fifteen percent
(15%).

 

                                                               to
                                                     $                     
        per month

                                                               to
                                                     $                     
        per month

                                                               to
                                                     $                     
        per month

                                                               to
                                                     $                     
        per month

 

-3-



--------------------------------------------------------------------------------

6. SECURITY DEPOSIT

6.1. As security for the full and faithful performance by Tenant of each and
every one of its duties and obligations under this Agreement, Tenant agrees to
deposit with Landlord on the date hereof, and to maintain at all times with
Landlord during the entire Term of this Agreement, a security deposit of in cash
in an amount equal to one month’s rental.

6.2. Upon default by Tenant of any of its obligations under this Agreement, not
cured within ten (10) days of the date of such written notice of default,
Landlord may use, apply or retain the whole or any part of the security deposit
for the payment of any rent in default, or for any expenditure made by Landlord
by reason of Tenant’s default of any of Tenant’s obligations of this Agreement,
including, but not limited to, any damages or deficiency due to reletting of the
Premises, whether such damages or deficiency accrue before or after summary
proceedings or other reentry by Landlord. In the event Landlord uses, applies,
or retains the whole or any part of Tenant’s security deposit, Tenant shall pay
to Landlord immediately such amount that will fulfill Tenant’s obligation
hereunder to maintain at all times a security deposit equal to one month’s
rental.

6.3. If upon the termination of this Agreement, Tenant shall have kept all of
its duties and obligations hereunder, Landlord shall return to Tenant all the
security so deposited with Landlord.

7. PARKING

7.1. Tenant shall comply with all parking rules and regulations of Institution,
The University of Georgia, including the registration of all vehicles of Tenant
used on the Institution’s campus, The University of Georgia Campus, at Tenant’s
expense.

8. TENANT BUSINESS RECORDS

8.1. Immediately following the end of every fiscal year of Tenant during the
term of this Agreement (unless otherwise specified below), Tenant shall provide
to Landlord the following information, which shall be treated by Landlord as
confidential and proprietary to the extent allowed by law:

A. Names and addresses of officers and directors if a corporation or similar
entity.

B. The Following employee data:

 

  i. Number of employees.

  ii. Names of employees

 

-4-



--------------------------------------------------------------------------------

9. UTILITIES & SERVICES

9.1. Landlord shall be responsible for the payment of all utility bills for
normal office and laboratory use of the Premises by Tenant, including
electricity, water, sewer, natural gas. Normal office use of electricity shall
include use of computer terminals, desk calculators, copiers, and general office
and lab testing equipment using not more than 110 volts, 15 amps power. Landlord
retains the option to meter separately or to estimate any utility usage in
excess of normal office use, and Tenant shall be exclusively responsible for
payment of such excess usage.

9.2. Landlord shall provide a garbage receptacle and garbage pick-up at
Landlord’s own expense. Landlord shall provide routine janitorial service for
the premises.

9.3. Tenant shall be solely responsible for obtaining, maintaining, and paying
for all other utilities, including but not limited to telephone services for the
premises, internet access and other computer services, hazardous waste disposal,
deionized water, and any other utility desired by Tenant.

9.4. Heating, ventilating and air conditioning systems shall be maintained and
repaired by Landlord during normal business hours Monday through Friday, except
for emergencies.

9.5. Landlord’s obligations under this paragraph 9 are subject to reduction
depending upon the availability of funds appropriated for the purposes herein.

10. MAINTENANCE AND REPAIRS

10.1. Landlord agrees to maintain and keep in good repair the roof, foundations,
and exterior walls of the building in which the Premises are located, and the
structure of the walls surrounding the Premises, exclusive of any repairs made
necessary by the actions of Tenant or Tenant’s agents, employees, or invitees.

10.2. Landlord gives to Tenant exclusive control of the Premises and shall not
be required to supply any interior maintenance or repair to or for the Premises
or to inspect the same, except as set out in paragraph 10.1. Tenant shall report
promptly to Landlord all items requiring maintenance and repair.

10.3. Tenant shall not make improvements or alterations to the Premises without
the prior express written consent of Landlord, which consent will not be
unreasonably withheld. Any such improvements or alterations approved by Landlord
must comply with all existing federal, state, and local laws and must be
maintained and repaired by Tenant. Upon the expiration or termination of this
Agreement, all improvements or additions placed in or erected on the Premises by
Tenant, whether or not affixed or attached to the Premises, shall vest in and
become the property of Landlord, without further notice, action taken, or
instrument executed; provided, however, Tenant may remove all of Tenant’s
personal property from the Premises on or before the expiration or termination
of this Agreement. Tenant shall repair all damage to the Premises resulting from
the removal of Tenant’s personal property. Tenant agrees that all of Tenant’s
removal shall be at Tenant’s risk and Landlord shall not be liable for any
damage thereto or loss thereof.

 

-5-



--------------------------------------------------------------------------------

10.4. Any property acquired by Tenant through Landlord or acquired by Landlord
for the use of Tenant shall become and remain the property of Landlord and shall
not be removed by Tenant, or its employees, agents, licensees, or invitees, from
the Premises.

10.5. Notwithstanding any provisions of this Agreement to the contrary, Tenant
is solely responsible for assuring that the Premises are at all times in
compliance with Title II and/or Title III (as applicable) of the American with
Disabilities Act of 1990, 42 USC §12101 et seq. (hereinafter the “ADA”) as
amended, and with all regulations promulgated pursuant to the ADA (hereinafter
the “Regulations”). Tenant shall be solely responsible for all costs and
expenses associated with ADA compliance. Tenant shall not charge Landlord for,
or seek reimbursement from Landlord for, any expenditures, capital or otherwise,
associated with conforming the premises to the requirements of the ADA and the
Regulations. Landlord is responsible for compliance with ADA for common areas,
provided that if the requirements are mandatory on Landlord because of the uses
to which Tenant is utilizing the Premises, the costs of such compliance are
deemed to be a Special Rent Assessment, due and payable by Tenant to Landlord as
Additional Rent not later than ten (10) after completion of the improvements.

10.6. Landlord’s obligations under this paragraph 10 are subject to reduction
depending upon the availability of funds appropriated for the purposes herein.

11. INSPECTION

Tenant shall permit Landlord, its agents and employees, without prior notice, to
enter into and upon the Premises at all reasonable times for the purpose of
inspecting the Premises and making any necessary repairs or alterations to
electrical wiring, heating and cooling systems, or plumbing, and other similar
repairs and alterations.

12. INSURANCE, INDEMNITY AND HOLD HARMLESS

12.1. The Tenant shall be responsible to the Landlord from the time of the
signing the agreement or the taking of possession, whichever shall be earlier,
for all injury or damage of any kind to property, real or personal, resulting
from any negligent act or omission or breach, failure or other default regarding
the use of the property by the Tenant, or any of its subtenants, its
contractors, its agents, employees or others working at the direction of Tenant
or on Tenant’s behalf. Tenant acknowledges and agrees that Landlord shall have
no liability for any loss of Tenant’s property, Tenant’s business opportunity,
or any other loss whatsoever; and Tenant releases Landlord therefrom.

12.2. Indemnification Agreement:

Tenant hereby agrees to indemnify and hold harmless the Landlord, the State of
Georgia the Institution, and its departments, agencies and instrumentalities and
all of their respective officers, members, employees and directors (hereinafter
collectively referred to as the “Indemnitees”) from and against any and all
claims, demands, liabilities, losses, costs or expenses, including attorneys’
fees, due to liability to a third party or parties, for any loss due to bodily
injury (including death), personal injury, and property damage arising out of or
resulting from the performance of this contract or any act or omission on the
part of the Tenant, its agents, employees or others working at the direction of
Tenant or on its behalf, or due to any breach of

 

-6-



--------------------------------------------------------------------------------

this contract by the Tenant, or due to the application or violation of any
pertinent Federal, State or local law, rule or regulation. This indemnification
extends to the successors and assigns of the Tenant This indemnification
obligation survives the termination of the contract and the dissolution or, to
the extent allowed by law, the bankruptcy of the Tenant. If and to the extent
such damage or loss (including costs and expenses) as covered by this
indemnification is paid by the State Tort Claims Trust Fund, the State Authority
Liability Trust Fund, the State Employee Broad Form Liability Fund, the State
Insurance and Hazard Reserve Fund, and other self-insured funds (all such funds
hereinafter collectively referred to as the “Funds”) established and maintained
by the State of Georgia Department of Administrative Services Risk Management
Division (hereinafter “DOAS”) the Tenant agrees to reimburse the Funds for such
monies paid out by the Funds.

12.3. This indemnification applies where the Indemnitees are partially
responsible for the situation giving rise to the claim, provided however, that
this indemnification does not apply to the extent of the sole negligence of the
Indemnitees.

12.4. This indemnification does not extend beyond the scope of this agreement
and the uses or work undertaken thereunder. Nor does this indemnification extend
to claims for losses or injuries or damages incurred directly by the Indemnitees
due to breach or default by the Indemnitees under the terms and conditions of
this contract.

12.5. DOAS will endeavor to notify affected insurers of claims made against the
State which fall within this indemnity. In the event of litigation, the Attorney
General will endeavor to keep the Tenant and its general liability insurer as
named on the insurance certificate informed regarding the claims and settlement.
(See 12.7(c) below.)

12.6. Insurance Requirements:

12.7. Insurance Certificates. The Tenant shall, prior to taking possession,
procure the insurance coverages identified below at the Tenant’s own expense and
shall furnish the Landlord an insurance certificate listing the Landlord as the
certificate holder. The insurance certificate must provide the following:

(a) Name and address of authorized agent

(b) Name and address of insured

(c) Name of insurance company(ies)

(d) Description of policies

(e) Policy Number(s)

(f) Policy Period(s)

(g) Limits of liability

(h) Name and address of Landlord as certificate holder

(i) Project Number and Name

(j) Signature of authorized agent

(k) Telephone number of authorized agent

(1) Mandatory thirty (30) days notice of cancellation/non-renewal (See 12.8(a)
below).

 

-7-



--------------------------------------------------------------------------------

12.8. Policy Provisions. Each of the insurance coverages required below
(i) shall be issued by a company licensed by the Insurance Commissioner to
transact the business of insurance in the State of Georgia for the applicable
line of insurance, and (ii) shall be an insurer (or, for qualified self-insureds
or group self-insureds, a specific excess insurer providing statutory limits)
with a Best Policyholders Rating of “A-” or better and with a financial size
rating of Class V or larger. Each such policy shall contain the following
provisions:

(a) The insurance company agrees that the policy shall not be canceled, changed,
allowed to lapse, or allowed to expire until thirty (30) days after the Landlord
has received written notice thereof as evidenced by return receipt of registered
letter or until such time as other insurance coverage providing protection equal
to protection called for in this contract shall have been received, accepted,
and acknowledged by the Landlord.

(b) The policy shall not be subject to invalidation as to any insured by reason
of any act or omission of another insured or any of its officers, employees,
agents or other representatives (“Separation of Insureds”).

(c) Each Insurer is hereby notified that the statutory requirement that the
Attorney General of Georgia shall represent and defend the Indemnitees remains
in full force and effect and is not waived by any policy of insurance. The
Attorney General of Georgia shall represent and defend the Indemnitees. In the
event of litigation, any settlement on behalf of the Indemnitees must be
expressly approved by the Attorney General. The Tenant and its insurance carrier
may retain, but are not obligated to retain, counsel to assist with the defense
of the Indemnitees, in which case there will be mutual cooperation between the
Attorney General and such counsel.

(d) Self-insured retention, except for qualified self-insurers or group
self-insurers, in any policy shall not exceed $10,000.00.

12.9. Insurance Coverages. The Tenant agrees to purchase and have the authorized
agent state on the insurance certificate that the following types of insurance
coverages, not inconsistent with the policies and requirements of 0.C.G.A. §
50-21-37, have been purchased by the Tenant. The minimum required coverages and
liability limits are as follows:

(a) Workers’ Compensation. The Tenant agrees to provide Workers’ Compensation
coverage in accordance with the statutory limits as established by the General
Assembly of the State of Georgia. A group-insurer must submit a certificate of
authority from the Insurance Commissioner approving the group insurance plan. A
self-insurer must submit a certificate from the Georgia Board of Workers’
Compensation stating the Tenant qualifies to pay its own workers’ compensation
claims The Tenant shall require all contractors using the property or performing
work under this agreement to obtain an insurance certificate showing proof of
Workers’ Compensation and shall submit a certificate on the letterhead of the
Tenant in the following language prior to taking possession of the property:

“This is to certify that all contractors performing work on this property are
covered by their own worker’s compensation insurance or are covered by the
Tenant’s worker’s compensation insurance.”

 

-8-



--------------------------------------------------------------------------------

(b) Employers’ Liability Insurance. The Tenant shall also maintain Employers
Liability Insurance Coverage with limits of at least:

 

(i)    Bodily Injury by Accident    - $1,000,000 each accident; and    (ii)   
Bodily Injury by Disease    - $1,000,000 each employee.   

The Tenant shall require all contractors performing work under this agreement to
obtain an insurance certificate showing proof of Employers Liability Insurance
Coverage and shall submit a certificate on the letterhead of the Tenant in the
following language prior to taking possession of the property:

“This is to certify that all contractors performing work on this property are
covered by their own employers liability insurance or are covered by the general
Tenant’s employers liability insurance.”

(c) Commercial General Liability Insurance. The Tenant shall provide Commercial
General Liability Insurance (1993 ISO Occurrence Form or equivalent) which shall
include, but need not be limited to, coverage for personal injury, fire legal
coverage and contractual liability. The Commercial General Liability Insurance
shall provide at minimum the following limits:

 

Coverage    Limit 1. Premises and Operations    $1,000,000 per Occurrence 2.
Personal Injury    $1,000,000 per Occurrence 3. Contractual    $1,000,000 per
Occurrence 4. Fire Legal    $1,000,000 per Occurrence 5. General Aggregate   
$2,000,000 per Rented Premises

Additional Requirements for Commercial General Liability Insurance: None

(1) The policy shall name as additional insureds the officers, members and
employees of the Landlord and the State of Georgia, but only with respect to
claims that arise out of Tenant’s use of the property or its negligence in
performing work, including completed operations, under this contract, but only
for such claims for which the Georgia Tort Claims Act, 0.C.G.A. § 50-21-20 et
seq. is not the exclusive remedy.

(2) The coverage extended to the additional insureds for any claims not covered
by the Georgia Tort Claims Act, shall be no broader than the coverage extended
to the Tenant and is not expanded to cover claims and losses that are not
insurable under the Tenant’s policy.

(3) The policy or policies must be on an “occurrence” basis.

(4) The policy must include separate aggregate limits for each rented premises.

(d) Commercial Business Automobile Liability Insurance. The Tenant shall provide
Commercial Business Automobile Liability Insurance which shall include coverage
for bodily

 

 

-9-



--------------------------------------------------------------------------------

injury and property damage arising from the operation of any owned, non-owned or
hired automobile. The Commercial Business Automobile Liability Insurance Policy
shall provide not less than $1,000,000 Combined Single Limits for each
occurrence.

Additional Requirements for Commercial Business Automobile Liability Insurance:

(1) The policy shall name as additional insureds the officers, members and
employees of the Landlord and the State of Georgia, but only with respect to
claims that arise out of Tenant’s use of the property or its negligence in
performing work, including completed operations, under this contract, but only
for such claims for which the Georgia Tort Claims Act, 0.C.G.A. § 50-21-20 et
seq. is not the exclusive remedy.

(2) The coverage extended to the additional insureds for any claims not covered
by the Georgia Tort Claims Act, shall be no broader than the coverage extended
to the Tenant and is not expanded to cover claims and losses that are not
insurable under the Tenant’s policy.

(e) Commercial Umbrella Liability Insurance. The Tenant shall provide a
Commercial Umbrella Liability Insurance Policy to provide excess coverage above
the Commercial General Liability, the Commercial Business Automobile Liability,
and the Workers’ Compensation and Employers’ Liability to satisfy the minimum
limits set forth herein. The minimum amount of Umbrella limits required above
the coverages and minimum limits stated in 12.9 (a), (b), (c) and (d) shall be:

 

$2,000,000 per Occurrence

$2,000,000 Aggregate

Additional Requirements for Commercial Umbrella Liability Insurance:

(1) The policy shall name as additional insureds the officers, members and
employees of the Landlord and the State of Georgia, but only with respect to
claims that arise out of Tenant’s use of the property or its negligence in
performing work, including completed operations, under this contract, but only
for such claims for which the Georgia Tort Claims Act, 0.C.G.A. § 50-21-20 et
seq. is not the exclusive remedy.

(2) The coverage extended to the additional insureds for any claims not covered
by the Georgia. Tort Claims Act, shall be no broader than the coverage extended
to the Tenant and is not expanded to cover claims and losses that are not
insurable under the Tenant’s policy.

(3) The policy must be on an “occurrence” basis.

(f) Insurance on Premises: Tenant shall at all times have in place insurance
coverage covering improvements and fixed equipment against “all risks”
including, but not limited to, loss or damage by fire, lightning, explosion,
windstorm or hail, smoke, aircraft, watercraft, vehicles, riot or civil
commotion, vandalism, sprinkler leakage, sinkhole collapse, volcanic action,
earthquake, flood, falling objects, weight of snow, ice or sleet, water damage,
theft or collapse. Landlord shall, in its discretion and at all times, solely
determine the adequacy of the amount of coverage and the risks insured. Such
insurance shall name the Landlord and Tenant as insureds as their interests may
appear.

 

-10-



--------------------------------------------------------------------------------

12.10. Termination of Obligation to Insure. Unless otherwise expressly provided
to the contrary, the obligation to insure as provided herein shall not terminate
until the end of the Term of this agreement, as such Term may be renewed,
modified or extended, or the Tenant shall have vacated the property, whichever
is the later.

12.11. Failure of Insurers. The Tenant is responsible for any delay resulting
from the failure of his insurance carriers to furnish proof of proper coverage
in the prescribed form, or for the insolvency or financial failure of such
insurance carriers.

13. DESTRUCTION OR DAMAGE TO PREMISES

13.1. If the Premises are totally destroyed or rendered untenantable by storm,
fire, earthquake, hurricane, or other natural catastrophe, this Agreement shall
terminate as of the date of such total destruction or untenantability, with no
obligation of Landlord to rebuild or provide other rental premises for Tenant.
Any rental or other obligations accrued by or to the parties to this Agreement
shall be accounted for between Landlord and Tenant as of the date when the
Premises were destroyed or rendered untenantable.

13.2. If the Premises are partially destroyed or rendered partially untenantable
by storm, fire, earthquake, hurricane, or other natural catastrophe, Tenant
shall have the option to elect either to terminate this Agreement by written
notice to Landlord in accordance with Paragraph 25 or to continue this Agreement
in force with an appropriate abatement of rent and without obligation of
Landlord to repair, restore, or rebuild the Premises at any time, even if Tenant
elects to continue this Agreement. The Premises shall be considered partially
destroyed or rendered partially untenantable when at least ten per cent
(10%) but less than one hundred per cent (100%) of the Premises are destroyed or
rendered untenantable.

14. TRANSFER, SUBLETTING AND ASSIGNMENT

14.1. Tenant shall not transfer, assign, or sublet this Agreement or any right
or privilege of Tenant under this Agreement without the prior, express, written
consent of Landlord. Landlord, in its sole discretion, may withhold or refuse to
give its consent to any proposed transfer, subletting, or assignment and to any
proposed use or occupancy by any party other than Tenant. Any transfer,
subletting, or assignment without the prior, express, written consent of
Landlord shall be void and shall, at the option of Landlord terminate this
Agreement. Landlord’s consent to one transfer, subletting, assignment, use or
occupancy of the Premises by a party other than Tenant shall not constitute a
waiver of Landlord’s rights in this Paragraph, and each subsequent transfer,
subletting, assignment, use or occupancy of the Premises by a party other than
Tenant shall require Landlord’s consent in accordance with this Paragraph.

 

-11-



--------------------------------------------------------------------------------

15. DEFAULT

15.1. If Tenant defaults in the payment of monetary rental or any other monetary
obligation to Landlord and remains in default for ten (10) calendar days after
the date of service of notice of such default by Landlord on Tenant; or if
Tenant defaults in the performance of any other covenant or provision of this
Agreement required to be complied with by Tenant and remains in default for
thirty (30) calendar days after the date of service of notice of such default by
Landlord on Tenant; then, in any such event, Landlord may at once terminate this
Agreement by written notice to Tenant.

15.2. Upon such termination, Tenant shall surrender the Premises to Landlord and
remove all personal property from the same and, without requiring legal action
to be taken by Landlord, Landlord may enter in and upon the Premises and take
immediate possession and control of the Premises to the complete exclusion of
Tenant. Landlord’s failure to exercise its rights after one or more defaults or
Tenant shall not be construed as a waiver of Landlord’s rights upon any
subsequent default.

16. EXTERIOR SIGNS

16.1. Tenant shall not place signs or displays off the Premises, including the
roof, exterior doors, and exterior walls of the building in which the Premises
are located, or in the windows of the Premises without the prior, express,
written consent of Landlord, which consent will not be unreasonably withheld.

17. FIXTURES AND PERSONAL PROPERTY

17.1. Tenant may install and operate in and on the Premises such fixtures and
personal property as is required for Tenant’s permitted use of the Premises.
Tenant acknowledges that it bears all risk of loss of such fixtures and personal
property and further acknowledges that it should mitigate the risk of loss by a
program of commercial insurance or self-insurance consistent with the
requirements of Article 12 hereinabove. At any time before the expiration or
termination of this agreement, Tenant shall have the right and privilege to
remove all fixtures, equipment, appliances and movable furniture which it has
placed in or upon the premises, subject to the prior, express, written approval
of Landlord.

18. ENTRY OF LANDLORD FOR RELETTING

18.1. During the thirty (30) day period immediately preceding the termination of
this Agreement, Landlord may enter the Premises at any time to show the Premises
to prospective tenants.

19. NO ESTATE

19.1. This Agreement shall create the relationship of landlord and tenant,
otherwise known as a usufruct, and no estate shall pass from landlord. Tenant’s
interest in this rental agreement is not subject to levy and sale.

 

-12-



--------------------------------------------------------------------------------

20. TERMINATION AND NO HOLDING OVER

20.1. Tenant shall vacate the Premises promptly upon termination of this
Agreement. Any holding over or continued use or occupancy of the Premises by
Tenant after termination of this Agreement without the express written consent
of Landlord shall not constitute a Tenancy-At-Will, but Tenant shall be a
Tenant-At Sufferance and shall be required to vacate the Premises immediately
without notice. There shall be no renewal or extension of the term of this
Agreement by operation of law. Tenant agrees that the provisions of 0.C.G.A.
§44-7-50 et, seq. shall apply, permitting summary dispossession.

20.2. Tenant shall retain the option to terminate this Agreement at any time by
giving written notice of exercising such option to terminate. Such termination
by Tenant shall not be effective until thirty (30) days following proper notice.

20.3. Upon any such termination, Tenant shall surrender the premises to Landlord
and remove all personal property from the same and, without requiring legal
action to be taken by Landlord, Landlord may enter in and upon the premises and
take immediate possession and control of the premises to the complete exclusion
of Tenant.

20.4. Tenant agrees to return the premises to the Landlord upon the expiration
or termination of this rental agreement in as good condition and repair as when
first received; normal wear and tear excepted.

21. NO ABANDONMENT

21.1. Tenant shall occupy the Premises continuously throughout the term of this
Agreement and shall not for any cause whatsoever, unless otherwise specifically
permitted under this Agreement, desert, surrender, abandon, or cease operation
of the Premises during the term of this Agreement.

22. RIGHTS CUMULATIVE

22.1. All rights, powers, and privileges conferred by this Agreement shall be
cumulative and not restrictive of those rights, powers, and privileges conferred
by law.

23. ATTORNEYS FEES

23.1. In the event Landlord uses the services of an attorney to collect any
monetary amounts required under this Agreement, Tenant shall pay ten per cent
(10%) of such amount in addition as attorneys fees.

24. NO WAIVER

24.1. No failure of Landlord to exercise any right or power given to Landlord
under this Agreement, or to insist upon strict compliance by Tenant with the
provisions of this Agreement, and no custom or practice of Landlord or Tenant at
variance with the provisions of this Agreement, nor acceptance by Landlord of
rent or any other payments from any person other than Tenant, shall constitute a
waiver of Landlord’s right to demand exact and strict compliance by Tenant with
the terms and conditions of this Agreement.

 

-13-



--------------------------------------------------------------------------------

25. NOTICES

25.1. All notices and other communications, hereinafter collectively referred to
as “notices”, required by this Agreement to be secured from or given by either
party to the other party shall be in writing and the original of said notice
shall be delivered either; (a) by hand delivery to the recipient party at such
party’s address; or (b) sent by United States Certified Mail - Return Receipt
Requested, postage prepaid and addressed to the recipient party at such party’s
address. If sent by United States Certified Mail - Return Receipt Requested, the
sender of the notice shall “show to whom, date and address of delivery” of said
notice on the returned receipt. The day upon which such notices is hand
delivered or so mailed shall be deemed the date of service of such notice. Any
notice so hand delivered or mailed, the text of which is reasonably calculated
to apprise the recipient party of the substance thereof, shall be deemed
sufficient under this Agreement. Either party hereto, by proper notice may at
any time and any number of times designate a different address to which notices
to said party shall be given.

26. TIME IS OF ESSENCE

26.1. Time is of the essence of this Agreement. All the limits stated herein are
likewise of the essence.

27. ENTIRE AGREEMENT

27.1. This Agreement constitutes the full, complete and entire agreement between
Landlord and Tenant; no agent, employee, officer or representative of Landlord
or Tenant has authority to make, or has made, any statement, agreement,
representation or contemporaneous agreement, oral or written, in connection
herewith modifying, adding to, or changing the covenants, terms and provisions
of this Agreement. No modification or amendment of this Agreement shall be
binding unless such modification or amendment is in writing, signed by Landlord
and Tenant, and by reference incorporated into this Agreement.

28. GOVERNING LAW

28.1. This Agreement shall be governed by, construed under, and performed and
enforced in accordance with the laws of the State of Georgia.

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant, acting by and through their duly
authorized representatives, have caused these presents to be signed, sealed, and
delivered all as of the date hereof.

 

  LANDLORD:  

BOARD OF REGENTS OF THE

UNIVERSITY SYSTEM OF GEORGIA

  BY:  

/s/ Tim Burgess

Signed, sealed, and delivered     Mr. Tim Burgess, Sr VP for Finance as to
Landlord in the presence of:    

 

Unofficial Witness

      ATTEST:  

 

    Representative UGA Business and Finance

 

   

Official Witness, Notary Public

My Commission Expires:

    (Notary Public Seal Affixed Here)       TENANT   SYNAGEVA BIOPHARMA, INC.  
By:  

/s/ Sanj K. Patel

    President

Signed, sealed, and delivered

as to Tenant in the presence of:

      ATTEST  

 

    Secretary

 

    Unofficial Witness                 (Corporate Seal Affixed Here)

 

   

Official Witness, Notary Public

My Commission Expires: April 20, 2018

    (Notary Public Seal Affixed Here)    

 

 

-15-



--------------------------------------------------------------------------------

EXHIBIT A

Description of the Premises

SEE ATTACHMENT

 

-16-



--------------------------------------------------------------------------------

SYNAGEVA BIOPHARMA

 

Room No.  

Room

Description

 

Square

Footage

  Cost Per
Square/Ft.     Total  

111A

  Cold Room   103   $ 1.365      $ 140.60   

111B

  Cold Room   103   $ 1.365      $ 140.60   

120A

  Core Lab   567.5   $ 1.365      $ 774.64   

121

  Lab   1019   $ 1.365      $ 1,390.94   

122

  Proc Room   114   $ 1.365      $ 155.61   

123

  Office   217   $ 1.365      $ 296.21   

124

  Office   124   $ 1.365      $ 169.26   

124A

  Office   101   $ 1.365      $ 137.87   

161

  Lab   500   $ 1.365      $ 682,50   

162

  Office   100   $ 1.365      $ 136.50   

163

  Lab   500   $ 1.365      $ 682.50   

164

  Office   104   $ 1.365      $ 141.96   

165

  Lab   500   $ 1.365      $ 682.50   

166

  Room   339   $ 1.365      $ 462.74   

253

  Office   130   $ 1.365      $ 177.45   

254

  Office   133   $ 1.365      $ 181.55   

255

  Office   133   $ 1.365      $ 181.55   

256

  Office   133   $ 1.365      $ 181.55   

257

  Office   133   $ 1.365      $ 181.55   

258

  Office   133   $ 1.365      $ 181.55   

259

  Office   85   $ 1.365      $ 116.03   

260

  Lab   535   $ 1.365      $ 730.28   

261

  Office   133   $ 1.365      $ 181.55   

262

  Lab   535   $ 1.365      $ 730.28   

263

  Office   133   $ 1.365      $ 181.55   

264

  Lab   535   $ 1.365      $ 730.28   

265

  Office/Conf. Room   150   $ 1.365      $ 204.75   

266

  Office/Conf. Room   174   $ 1.365      $ 237.51   

267

  Office/Conf. Room   140   $ 1.365      $ 191.10   

269

  Office   95   $ 1.365      $ 129.68   

270

  Lab   570   $ 1.365      $ 778.05   

271

  Office   95   $ 1.365      $ 129.68   

272

  Lab   495   $ 1.365      $ 675.68   

273

  Office   95   $ 1.365      $ 129.68   

274

  Lab   541   $ 1.365      $ 738.47   

275

  Lab   519   $ 1.365      $ 708.44   

276

  Lab   624   $ 1,365      $ 715.26   

Total

    10540.5   $ 1.365      $ 14,387.78   

T1 Line

       

10% of Monthly Total

        $ 1,438.78   

Monthly Rent

        $
15,826.56
  


 

-17-